Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-2009

Blake McSpadden v. William Wolfe
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2209




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Blake McSpadden v. William Wolfe" (2009). 2009 Decisions. Paper 1511.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1511


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 08-2209


                                BLAKE McSPADDEN,

                                              Appellant

                                            v.

                   WILLIAM J. WOLFE; PATRICIA THOMPSON




                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 2-07-cv-01263)
                       District Judge: Honorable Jan E. Dubois


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 17, 2009

          Before: McKEE, SMITH, and VAN ANTWERPEN, Circuit Judges.

                                   (Filed: 04/21/09 )




                              OPINION OF THE COURT


VAN ANTWERPEN, Circuit Judge.

      Blake McSpadden appeals the District Court’s April 2, 2008, order dismissing his

42 U.S.C. § 1983 case under Federal Rule of Civil Procedure 12(b)(6) on the grounds that
Appellees were entitled to qualified immunity. McSpadden alleges that Appellees,

employees of Pennsylvania’s Department of Corrections, violated his constitutional rights

by improperly computing his sentence in a manner which resulted in his being wrongfully

incarcerated for over 1,050 days. Because of the widely noted confusion in Pennsylvania

law with respect to the computation of sentences involving the revocation of probation

and parole, this Court affirms the decision of the District Court.

                                              I.

       On March 29, 2007, Appellant Blake McSpadden, a former inmate in the

Pennsylvania correctional system, filed suit under 42 U.S.C. § 1983 against two

Pennsylvania Department of Corrections (“DOC”) officials: William J. Wolfe, who was

then superintendent of the State Correctional Institution (“SCI”) at Albion, and Patricia

Thompson, a records specialist at the same institution. Appellant contends that Appellees

wrongfully and deliberately caused him to be incarcerated for over 1,050 days after the

expiration of his sentence, in violation of the Fourth, Fifth, Eighth, and Fourteenth

Amendments to the United States Constitution.

       On December 23, 1992, Judge Arnold New of the Pennsylvania Court of Common

Pleas of Philadelphia County sentenced Appellant to a term of four to twenty-three

months’ imprisonment, to be followed by one year of probation; he was then incarcerated

from December 23, 1992, until April 23, 1993, when he was paroled. After violating the

terms of his parole, Appellant was sentenced to an in-patient drug treatment program and



                                              2
was incarcerated from October 8, 1993, until March 4, 1994, while awaiting placement in

such a program. After completing only one out of the scheduled nine months of

treatment, Appellant was again found in violation of his parole, resulting in him being

incarcerated from May 28, 1994, until August, 2, 1995. On September 21, 1995,

Appellant was found to be in violation of his probation,1 and Judge New resentenced him

to 11.5 to 23 months’ incarceration followed by one year of probation. Appellant was

subsequently incarcerated from September 21, 1995, to September 6, 1996.

       On March 16, 1997, Appellant was arrested, and, on April 10, 1997, Judge New

once again found him in violation of his probation and resentenced him to three to ten

years’ imprisonment. On July 22, 1998, Judge New issued an amended order giving

Appellant credit for time served during the periods of December 23, 1992, to April 23,

1993; October 8, 1993, to March 4, 1994; May 28, 1994, to August 2, 1995; September

21, 1995, to September 6, 1996; and March 16, 1997, to April 10, 1997. Pursuant to this

order, officials at SCI-Chester, where Appellant was incarcerated in 1998, prepared a

Sentence Status Change Report reflecting an “additional 1,050 Days credit not previously

granted.”



       1
        “When a prisoner is released on parole and then later incarcerated as a convicted
parole violator, the remainder of his original sentence is reimposed. Perhaps for this
reason, the Legislature has determined that a convicted parole violator must serve the
balance of his original term before the new term of imprisonment commences. See 61 P.S.
§ 331.21a(a). On the other hand, when a probationer commits an offense for which
probation is revoked, a new sentence is imposed in place of the original sentence of
probation.” Jackson v. Vaughn, 777 A.2d 436, 441 n.4 (Pa. 2001) (Saylor, J., dissenting).

                                             3
      Appellant was later transferred to SCI-Albion, where he alleges that Appellee

Wolfe “utter[ly] disregarded both the trial court’s July 22, 1998 amended order and [the]

Sentence Status Change Report” and “refused to apply the 1,050 days as credit towards

[his] sentence.” On July 31, 2003, Appellant submitted an “Inmate’s Request to Staff

Member” form to Albion’s records room supervisor; the request questioned the

calculation of his sentence. In response, Appellee Thompson, SCI-Albion’s records

specialist, informed Appellant that he could not receive credit on his new sentence under

the Superior Court of Pennsylvania’s ruling in Commonwealth v. Bowser, 783 A.2d 348

(Pa. Super. Ct. 2001).2 Thompson also noted that the “matter is now in the hands of [the


      2
         On August 22, 1994, the defendant in Bowser was sentenced to a six to twenty-
three month period of incarceration and a three-year period of probation. 783 A.2d at
349. Because he had already been incarcerated for eleven months and nineteen days on
the day the sentence was announced, he was immediately paroled. Defendant’s parole
period ended, after which he was convicted of a second offense and was accordingly
resentenced to one to three years’ incarceration. In rejecting the defendant’s argument
that the eleven months and nineteen days he had already served should be credited to the
new one- to three- year sentence, the Superior Court held that, as defendant “received
credit for the time in jail on the first component of the sentence, [he] did not spend the
last half of the 23-month incarcerative portion of his sentence in jail. Probation began
after that credit. Credit has been given once; had no credit been given, he would not have
been paroled in August 1994, and his probation would not have begun for some months
thereafter. We see no reason to award duplicate credit in the second component of the
sentence.” Id. at 350. In doing so, the Bowser court rejected defendant’s contention that
Commonwealth v. Williams, 662 A.2d 658 (Pa. Super. Ct. 1995), required a different
result:

       In Williams, this Court ordered the appellant’s sentence (following the
   revocation of probation) be credited with previous time spent incarcerated, because
   the revocation sentence constituted the maximum time the appellant could serve
   for the crime; to avoid it being an illegal sentence, the appellant had to receive
   credit for time previously served for the same crime.

                                            4
DOC’s general counsel’s] office[.] . . . [U]nfortunately we cannot release you until this

matter is resolved and your sentence structure is corrected.”

       On August 4, 2003, Appellee Wolfe wrote to Judge New for assistance in

resolving the issue with Appellant’s sentence; Judge New failed to respond. In a second

letter, dated October 28, 2003, Appellee Wolfe informed Judge New that:

      Documents received by the [DOC] indicate that on April 10, 1997 Your Honor
   sentenced the inmate to 3 to 10 years . . . for a revocation of a consecutive
   probation. Credit is being ordered from 12/23/92 to 4/23/93, 10/08/93 to 03/04/94,
   05/28/94 to 08/02/95, 09/21/95 to 09/06/96 and 03/16/97 to 04/10/97. The time
   from 12/23/92 to 04/23/93, 10/08/93 to 03/04/94, 05/28/94 to 08/02/95 and
   9/21/95 to 09/06/96 was previously credited towards the original sentence of 4
   months to 23 months (with a consecutive 1 years [sic] probation). We have not
   credited this inmate with this credit.
      The case at hand does not meet the criteria as stated in [Williams] as the
   combination of the . . . time to which he was previously sentenced (4 months to 23
   months) and the revocation sentence (3 years to 10 years) does not equal the
   maximum amount of time to which he can be sentenced. Credit has been denied in
   accordance with [Bowser]. A letter was sent to your Honor on August 4, 2003
   requesting an adjustment on Mr. McSpadden’s commitment credit as stated above.
   The inmate is now back as a Parole Violator and we have sentenced the inmate
   only awarding him credit from 03/16/97 to 04/10/97, please notify us if your
   Honor wants the inmate to have the additional credit as stated above.

       In a letter dated November 3, 2003, Judge New informed Appellees that “my



       Williams does not control our case. Appellant’s revocation sentence (one to
   three years), combined with the time to which he has previously been sentenced
   (six to 23 months), does not equal the maximum amount of time to which he can
   be sentenced (seven years). Accordingly, appellant’s sentence is not illegal and
   Williams does not apply.

Id.; but see id. at 351-52 (Olszewski, J. dissenting) (opining that Williams was “directly
on point” and that Bowser should be credited for the entire period he had already served).


                                             5
sentence of April 10, 1997 of 3 years to 10 years was with all appropriate credit for

time served.[3] I do not want any additional credit to accrue to [Appellant].” Appellees

claim that, because this letter did not reference the July 22, 1998, amended order, they

construed it to mean that Appellant should be granted credit only for time served from

March 16, 1997, through April 10, 1997, and not any other “additional credit.”

       On September 3, 2004, Appellant sought relief in the Commonwealth Court of

Pennsylvania, requesting that the court order the DOC to award him credit for all periods

of incarceration specified in the July 22, 1998, order. In an opinion dated March 17,

2005, the Commonwealth Court held that, under McCray v. Pa. Dep’t of Corr. (McCray

I), 807 A.2d 938 (Pa. Commw. Ct. 2002)4 , Appellant was “entitled to receive credit for all


       3
           Judge New’s emphasis.
       4
        On May 1, 1996, McCray was arrested and incarcerated and, on November 5,
1997, he entered a plea agreement and was sentenced to 11.5 to 23 months’ incarceration
and a concurrent probation term of ten years, with credit for time already served. McCray
I, 807 A.2d at 940. After considering his petition for reconsideration of sentence, the trial
court vacated that sentence and, on January 7, 1998, imposed the following sentence:
“‘Time in to 23 months at the Phila. County Prison. Credit for time served. Immediate
parole is Granted. Plus (10) years Probation to run concurrent to be supervised under the
State Parole Board.’” Id. (quoting sentencing order) (emphasis added by McCray I court).
McCray’s probation was revoked and the trial court sentenced him to two to four years
incarceration to run concurrently to his original charges, to be followed by five years of
probation. Id. McCray requested the DOC to credit the time he served under the “time in
to 23 months” sentence against the sentence imposed after the probation revocation. Id.
After they refused to do so, McCray petitioned the Commonwealth Court, alleging that
the DOC calculated his sentence incorrectly by not crediting him for the time served from
May 1, 1996, to January 7, 1998, toward his new sentence of 2-4 years. Id. The court
expressly agreed with the Bowser dissent and held that, “[b]ecause McCray served the
entire 23 months for the underlying offense and did not receive any credit for that time
served, he should have received credit for the 23 months served against his sentence of 2-

                                              6
time spent in custody under a prior sentence when he is later reprosecuted and

resentenced for the same offense.” McSpadden v. Dep’t of Corr. (McSpadden I), 870

A.2d 975, 982 (Pa. Commw. Ct. 2005). The DOC appealed this decision to the Supreme

Court of Pennsylvania, which remanded the case to the Commonwealth Court for

reconsideration in accordance with McCray v. Pa. Dep’t of Corr. (McCray II), 872 A.2d

1127 (Pa. 2005), which held that the DOC did not have a clear duty to award a prisoner

credit for time served when a trial court has not so directed.5

       On November 4, 2005, after considering the Pennsylvania Supreme Court’s

decision in McCray, the Commonwealth Court held that that case was distinguishable

from Appellant’s because, in Appellant’s case,

   Judge New awarded [him] specific credit for time served and listed the dates for
   which credit was awarded. In [McCray II], [the Pennsylvania] Supreme Court . . .
   determined that DOC is “an executive branch agency that is charged with
   faithfully implementing the sentences imposed by the courts. As part of the
   executive branch, the [DOC] lacks the power to adjudicate the legality of a
   sentence or to add or delete sentencing conditions.” [McCray II], 872 A.2d at
   1133. Here, DOC did not faithfully implement the sentence imposed by the trial
   court. Instead, DOC requested clarification of the sentence. The trial court
   responded that the sentence was with all appropriate time served. DOC took that
   to mean that [Appellant] was not entitled to the credit the trial court had awarded
   him. This Court does not believe that DOC has the authority to delete the proviso


4 years.” Id. at 942.
       5
        McCray II, in basing its decision to reverse the Commonwealth Court on grounds
relating to Pennsylvania’s writ of mandamus mechanism, did not clarify the state of
Pennsylvania sentencing law. The decision to reverse was partially grounded in the fact
that, before a writ of mandamus could issue, McCray had to show a “clear right to relief”
and, in light of the potentially conflicting Williams and Bowser decisions, he could not do
so. McCray II, 872 A.2d at 1132.

                                              7
   of the specific time served contained in the trial court’s [July 22, 1998,] sentence.

McSpadden v. Dep’t of Corr. (McSpadden II), 886 A.2d 321, 328 (Pa. Commw. Ct.

2005). Pursuant to this reasoning, the court again directed the DOC to credit Appellant

with all previous time served. Id. at 329. Appellant was released from custody and, on

March 29, 2007, filed the instant § 1983 action. Appellees’ motion to dismiss for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6) was granted by the

District Court, which decided that Appellees were entitled to qualified immunity. The

current appeal followed.

                                              II.

          The District Court had jurisdiction over Appellant’s 42 U.S.C. § 1983 claim

pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has appellate jurisdiction under 28

U.S.C. § 1291. Our review of both a dismissal under Federal Rule of Civil Procedure

12(b)(6) and a grant of qualified immunity is plenary. Gibson v. Superintendent of NJ

Dep’t of Law and Public Safety, 411 F.3d 427, 433 (3d Cir. 2005) (citing Leveto v.

Lapina, 258 F.3d 156, 161 (3d Cir. 2001)). In reviewing the dismissal of a claim under

Rule 12(b)(6), we must accept the allegations of the complaint as true and draw all

reasonable inferences in the light most favorable to the plaintiff; the same approach

applies when qualified immunity is asserted in a Rule 12(b)(6) motion. Leveto, 258 F.3d

at 161.

                                              III.



                                               8
       The doctrine of qualified immunity protects government officials “from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). The defense “provides ample protection to all but

the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475

U.S. 335, 341 (1986). Immunity, however, “generally is available only to officials

performing discretionary functions,” as opposed to those performing “ministerial” tasks.

Harlow, 457 U.S. at 816. This Court has recognized that “the definition of a

discretionary function is broad.” Eddy v. Virgin Islands Water and Power Auth., 256 F.3d

204, 210-11 (3d Cir. 2001). According to the Supreme Court, a “law that fails to specify

the precise action that the official must take in each instance creates only discretionary

authority; and that authority remains discretionary however egregiously it is abused.”

Davis v. Scherer, 468 U.S. 183, 196 n.14 (1984).

       Appellant argues that, because Pennsylvania law requires that a prison official

follow the sentencing order of a common pleas court, Appellees’ calculation of

Appellant’s proper term of imprisonment was a ministerial task for which they are not

entitled to qualified immunity. In making this argument, Appellant cites Pennsylvania

caselaw holding that “[i]t is beyond cavil that the Department has a duty to credit . . .

inmates[] for all statutorily mandated periods of incarceration.” McCray II, 872 A.2d at

1133. Appellant also notes that he obtained relief from the Commonwealth Court by



                                              9
petitioning for a writ of mandamus, a form of relief “available only to compel the

performance of a ministerial act or mandatory duty where there exists no other adequate

or appropriate remedy.” McCray II, 872 A.2d at 1131.

       While Pennsylvania courts may, for mandamus purposes, consider DOC officials’

duty to implement accurately a trial court’s sentence “ministerial” or “mandatory,” the

fact remains that Pennsylvania law regarding computation of sentences involving

revocation of probation and parole has been described as “varied and occasionally

mystifying.” 16B West’s Pa. Prac., Crim. Prac. § 31:31 (2008). We do not dispute the

fact that prison officials are bound to implement the sentence imposed by the court but we

also recognize that, under Pennsylvania law, the computation of sentences involving the

revocation of probation and parole is far from straightforward. See, e.g., Commonwealth

v. Yakell, 876 A.2d 1040, 1043 (Pa. Super. Ct. 2005) (“The practical applications of

Williams and Bowser are not necessarily clear in the best of circumstances.”). In addition

to the already vexing case law, Appellees had to contend with the ambiguity in Judge

New’s November 3, 2003, letter, which, in making no reference to the July 22, 1998,

order and stating that the April 10, 1997, order was “with all appropriate credit,”

presented Appellees with seemingly conflicting directives.

       This Court has noted that “officials must make discretionary determinations even

in the course of applying facially clear provisions. [When a] decision . . . require[s] such

discretionary determinations, including legal analysis . . . , it cannot be characterized as a



                                              10
ministerial act outside the scope of the qualified immunity doctrine.” Larsen v. Senate of

Commonwealth of Pa., 154 F.3d 82, 87 n.5 (3d Cir. 1998). In the case at hand, Appellees

were forced to apply confused caselaw to a confusing factual situation—when presented

with a sentence that, in their opinion, violated Bowser, they twice wrote for clarification

to the sentencing judge, who, in emphasizing that the April 10, 1997, sentence was “with

all appropriate credit for time served,” led them to believe that the credit specified in the

amended order had already been applied. In light of the complexity of Pennsylvania

sentencing case law, and the fact that Appellees were confronted with Judge New’s

ambiguous letter, computation of Appellant’s sentence constituted a discretionary

function for which qualified immunity may be available. See Larsen, 154 F.3d at 87 n.5;

Davis, 468 U.S. at 196 n.14 (1984).

       We now proceed to determine whether Appellant’s alleged right to a proper

sentencing computation was clearly established at the time of the alleged violation; if not,

then Appellees are entitled to qualified immunity. See Pearson v. Callahan, 129 S.Ct.

808 (2009) (holding that a federal court deciding qualified immunity issues has discretion

to decide a case based solely on whether an alleged right was “clearly established”). “The

relevant, dispositive inquiry in determining whether a right is clearly established is

whether it would be clear to a reasonable [official] that his conduct was unlawful in the

situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202 (2001). Because officials of

reasonable competence necessarily could not disagree with the proper application of a law



                                              11
that identifies “the precise action” that they must take in a given situation, this analysis

relies on many of the same factors that informed our ministerial-discretionary analysis.

Compare Davis, 468 U.S. at 196 n.14 (a “law that fails to specify the precise action that

the official must take in each instance creates only discretionary authority” (emphasis

added)); with Malley, 475 U.S. at 341 (“if [officials] of reasonable competence could

disagree on [an] issue, immunity should be recognized”).

       Given the circumstances that were confronting Appellees, we cannot say that it

should have been clear to them that their conduct was unlawful. The Pennsylvania

Superior Court itself, in addressing the law confronting Appellees at the time of their

alleged violation, noted that “[t]he practical applications of Williams and Bowser are not

necessarily clear in the best of circumstances.” Yakell, 876 A.2d at 1043; see also id. at

1044 (contemplating whether the trial court was “simply caught in the admittedly

confusing practical applications of Bowser and Williams”); see also 16B West’s Pa. Prac.,

Crim. Prac. § 31:31 (2008) (describing computation of sentences involving revocation of

probation and parole as “varied and occasionally mystifying”). The situation was further

complicated by Judge New’s response to Appellees’ request that he clarify what they,

under Bowser, determined to be an illegal sentence. Thus, because “it would not have

been clear to a reasonable [official] what the law required under the facts alleged [by

Appellant], [Appellees are] entitled to qualified immunity.” Kopec v. Tate, 361 F.3d 772,

776 (2004).



                                              12
                                          IV.

      For the reasons stated above, we affirm the District Court’s grant of Appellees’

Motion to Dismiss on the basis of qualified immunity.




                                           13